DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 12/21/2020 has been entered.
Response to Remarks
Applicant's remarks filed 12/21/2020 concerning the amendments have been fully considered and those amendments overcome the objection to the drawings set forth in the office action having notification date of 12/15/2020.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-18 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-7:
	The prior art of record fails to teach or suggest in the context of independent claim 1  “assigning a weight to the respective corresponding region of each image based on the identified features; generating a synthesized 2D mammography image of the breast, the synthesized 2D mammography image also having the corresponding region, wherein the synthesized 2D mammography image is generated by 
selecting a source image from the plurality of images to source image data for the corresponding region in the synthesized 2D mammography image by comparing the assigned weights of the respective corresponding region of the plurality of images; and 
displaying at least one of the synthesized 2D mammography image and the source image data for the at least one corresponding region”.    
	Claims 8-14:
	The prior art of record fails to teach or suggest in the context of independent claim 8 “assigning a respective weight to the corresponding regions of each image based on the identified features;  generating a synthesized 2D mammography image of the breast, the synthesized 2D mammography image also having the plurality of corresponding regions, wherein the synthesized 2D mammography image is generated by selecting a respective source image from the plurality of images to source image data for each of the corresponding regions in the synthesized 2D mammography image by comparing the assigned weights of the respective corresponding regions of the plurality of images; and  displaying at least one of the synthesized 2D mammography 
	Claims 15-18:
	The prior art of record fails to teach or suggest in the context of independent claim 15 “assign a weight to the respective corresponding region of each image based on the identified features;  generate a synthesized 2D mammography image of the breast, the synthesized 2D mammography image also having the corresponding region, wherein the synthesized 2D mammography image is generated by selecting a source image from the plurality of images to source image data for the corresponding region in the synthesized 2D mammography image by comparing the assigned weights of the respective corresponding region of the plurality of images; and  display at least one of the synthesized 2D mammography image and the source image data for the at least one corresponding region”.
Regarding this application claims and the parent patent’s claims the following comparison between claim 1 of this application with claim 1 of the parent patents illustrates the difference between this application’s claims and the parent patent’s claims.  This application claims using in the generation of the synthesized 2D mammography image “weight” while the parent patents claim using “attribute”.

This application

1. (Currently Amended) A method for processing breast image data, the method comprising: 


obtaining a plurality of images of a breast, each of the images in the plurality 



identifying features within the respective corresponding region of each of the images; 

assigning a weight to the respective corresponding region of each image based on the identified features; 

generating a synthesized 2D mammography image of the breast, the synthesized 2D mammography image also having the corresponding region, wherein the synthesized 2D mammography image is generated by 
selecting a source image from the plurality of images to source image data for the corresponding region in the synthesized 2D mammography image 

by comparing the assigned weights of the respective corresponding region of the plurality of images; and 



















displaying at least one of the synthesized 2D mammography image and the source image data for the at least one corresponding region.


1. A method, comprising: 






obtaining a plurality of images, each of the 













generating a synthesized 2D mammography image, the synthesized 2D mammography image also having the corresponding region, wherein the synthesized 2D mammography image is generated by selecting an image source from the plurality of images to source image data for the at least one corresponding region in the synthesized 2D mammography image 







by comparing attributes of the at least one corresponding region in one or more of the plurality of images to identify the image source having preferred attributes; 




displaying at least one of the synthesized 2D mammography image and the source image data for the at least one corresponding region.


1. A method, comprising: 






obtaining a plurality of images, each of the 













generating a merged image, the merged image also having the at least one corresponding region, wherein the merged image is a synthesized 2D image that is generated by selecting an image source from the plurality of images to source image data for the at least one corresponding region in the merged image 









by comparing attributes of the at least one corresponding region in each of the plurality of images to identify the image source having preferred attributes; 





displaying the at least one of the plurality of images that sourced the user-selected region when the user-selected region is selected by a user.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613